Licking App. No. 09-CA-0019, 2009-Ohio-5175. It is ordered by the court, sua sponte, that the parties shall brief the following issue:
“Whether the court of appeals had jurisdiction to consider the trial court’s denial of Davis’ motion for a new trial based on newly discovered evidence under Section 2(B)(2)(c) and Section 3(B)(2), Article IV of the Ohio Constitution.”
The following briefing schedule is set for the filing of briefs: Appellant’s brief is due within 20 days from the date of this entry, and appellee’s brief is due within 15 days after the filing of appellant’s brief. No reply briefs or extensions shall be permitted.